          Case 5:17-cv-00003-J Document 261 Filed 09/07/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

CRAIG PC SALES & SERVICES, LLC, et al., )
                                        )
           Plaintiffs,                  )
                                        )
v.                                      )               Case No. CIV-17-3-J
                                        )
CDW GOVERNMENT, LLC, et al.,            )
                                        )
           Defendants.                  )

                                           ORDER

       Before the Court is the Motion to Withdraw as Counsel of Record for Plaintiffs filed by

Barrett T. Bowers. [Doc. No. 260]. For good cause shown, the Motion is GRANTED and Barrett

T. Bowers is hereby withdrawn as counsel of record for Plaintiffs.

       IT IS SO ORDERED this 7th day of September, 2021.
